IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1826
                            Filed September 10, 2015

MIDWESTONE BANK, the executor
of the ESTATE OF WILMA M.
HARBISON,
       Plaintiff-Appellee,

vs.

DONALD LEE HARBISON,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Washington County, Randy S.

DeGeest, Judge.



       Former executor challenges judgment entered against him for breach of

fiduciary duty. AFFIRMED.



       Douglas L. Tindal of Tindal Law Office PLC, Washington, for appellant.

       Joseph T. Moreland of Hayek, Brown, Moreland & Smith, L.L.P., Iowa

City, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                        2



MCDONALD, J.

       Donald Harbison, the former executor of his mother’s estate, appeals from

the judgment in the suit brought by the bank successor executor against him for

breach of fiduciary duty and breach of confidential relationship arising out

Harbison’s self-dealing while acting as the attorney-in-fact for his mother for

several years prior to her death.     Following trial, the court found Harbison

breached his fiduciary duty in seven particulars and entered judgment against

Harbison and in favor of the estate for a total of $160,323.85.        On appeal,

Harbison challenges the district court’s credibility findings and calculation of

damages.

       Review of this equitable action is de novo.     See Iowa Code § 633.33

(2013); Iowa R. App. P. 6.907. We are not bound by the district court’s findings

of fact or conclusions of law, but we do give weight to the district court’s

credibility determinations.   See Iowa R. App. P. 6.904(3)(g); In re Estate of

Warrington, 686 N.W.2d 198, 202 (Iowa 2004).

       We conclude the district court’s findings are supported by the record and

its conclusions of law are without error. We adopt them as our own. Harbison

was engaged in self-dealing contrary to the fiduciary duty owed his mother. See

Mendenhall v. Judy, 671 N.W.2d 452, 454 (Iowa 2003) (“A transfer to a grantee

standing in a confidential or a fiduciary relationship to the grantor is

presumptively fraudulent.”). He failed to carry his heavy burden of establishing

good faith on his part and voluntary and intelligent action on his mother’s part in

approving the challenged transactions. See Jackson v. Schrader, 676 N.W.2d
3



599, 605 (Iowa 2003) (stating to rebut the presumption of fraud the fiduciary must

produce clear, satisfactory and convincing evidence he acted in good faith and

the grantor’s action were free, voluntary, and intelligent). The damages award is

supported by the record. See Olson v. Nieman’s, LTD., 579 N.W.2d 299, 309

(Iowa 1998) (noting damages may be recovered if there is a reasonable basis in

the evidence for inferring or approximating them).

       We have considered each of the parties’ arguments, whether or not set

forth in full herein, and we affirm the judgment of the district court without further

opinion. See Iowa Ct. R. 21.26(1)(a)-(e).

       AFFIRMED.